             Case 1:19-cr-02032-SMJ                        ECF No. 204-3                filed 09/21/20             PageID.1588 Page 1 of 1
                                                                         - 1 of 1 -
FD-302 (Rev. 5-8-10)

                                                  FEDERAL BUREAU OF INVESTIGATION




                                                                                                                          Date of entry       07/15/2019



                             was interviewed at telephonically at
               After being advised of the identity of the interviewing Agent and the
        nature of the interview,        provided the following information:

                  provided the following in reference to the photographs he
        recognized of JAMES CLOUD and DONOVAN CLOUD, that he observed on the
        internet, after Agents showed him photographic lineups:

        DONOVAN CLOUD was observed on the Yakima Scan Facebook page. The screenshot
        is from June 8, 2019, and believed to have been posted by an individual with
        user name NICHOLAS PIMMS.        sent a text message to writer with a
        screenshot of the post and the webpage.

        JAMES CLOUD was observed on a flyer on the Yakama Nation Facebook page.

        The text messages and flyer will be made part of the investigative file.




   Investigation on    07/12/2019           at   Yakima, Washington, United States (Phone)

   File #   198A-SE-3120298                                                                                                  Date drafted    07/12/2019

   by   Ronald T. Ribail
             U.S. v. Cloud et al 1:19-CR-02032-SMJ                                                                                        0000006308
  This document contains neither recommendations nor conclusions of the FBI. It is the property of the FBI and is loaned to your agency; it and its contents are not
  to be distributed outside your agency.
             36                                                            EXHIBIT C
